DETAILED ACTION

Election/Restrictions – Groups
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-25, drawn to a lipid nanodisc, classified in A61K 9/127.
Group II. Claims 26 and 39, drawn to a method of making a lipid nanodisc, classified in B01F 3/00.
Group III. Claim 79, drawn to a method for characterizing a membrane protein, classified in C07K 1/14.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group I could have been made by a different method such as forming a liposome, then compressing the liposome in the presence of a polymer to form a lipid nanodisc. In support of this position, the examiner cites Ravula et al. (Angewandte Chemie International Edition, Vol. 56, 2017, pages 11466-11470). Ravula et al. (hereafter referred to as Ravula) is drawn to polymer-lipid bilayer nanodiscs, as of Ravula, page 11466, title and abstract. Said nanodiscs appear to have been prepared by compressing a liposome, as of Ravula, page 11467, figure 2.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the the product of Group I could have been used in a materially different process such as drug delivery.
 Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ because the effect of the process of Group II is the formation of nanodiscs, whereas the effect of the process of Group III appears to be the extraction of a membrane protein.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified separately in the art; as such, separate fields of search would appear to be applicable.

Traversal Information (Groups)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
Polymer Encircling the Hydrophobic Edge of the Lipid Bilayer: Applicant must elect a specific polymer encircling the hydrophobic edge of the lipid bilayer (e.g. as of instant claim 1).
The species are independent or distinct because different polymers encircling the edge of the lipid bilayer have different chemical properties; namely, polyacrylic acid is negatively charged at pH 7, whereas other polymers are neutral or positively charged at pH 7. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species would likely be found separately in the art. For example, acrylic acid copolymers are found in C08F 220/06, whereas styrene containing copolymers are found in C08F 212/08.


Traversal Information (Species)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder Information
Groups: The examiner has required restriction between product or apparatus claims (Group I) and process claims (Groups II and III). Where applicant elects claims directed to the product/apparatus (Group I), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Species: Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Cited Prior Art
In order to promote compact prosecution, the examiner has cited prior art that would appear to be relevant in regard to the examination of the instant application. One relevant reference is Ravula et al. (Angewandte Chemie International Edition, Vol. 56, 2017, pages 11466-11470), which was discussed above. Ravula et al. (hereafter referred to as Ravula) is drawn to nanodiscs comprising polymers and lipid bilayers, as of Ravula, page 11466, title and abstract. Said nanodisc may have the following structure, as of Ravula, page 11467, Figure 2C, reproduced below.

    PNG
    media_image1.png
    203
    517
    media_image1.png
    Greyscale

The above-reproduced structure comprises SMA as the polymer encircling the hydrophobic edge of the nanodisc. SMA refers to a polymer of styrene and maleic acid. Said SMA polymer has a hydrophobic group (styrene) and a hydrophilic group (maleic acid).
The examiner additionally cites Yasuhara et al. (Journal of the American Chemical Society, Vol. 139, 2017, pages 18657-18663). Yasuhara et al. (hereafter referred to as Yasuhara) is drawn to lipid nanodiscs, as of Yasuhara, page 18657, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image2.png
    352
    587
    media_image2.png
    Greyscale

The polymer used by Yasuhara is the following, as of Yasuhara, page 18658, right column, scheme 1, reproduced below.

    PNG
    media_image3.png
    245
    640
    media_image3.png
    Greyscale

The above-reproduced polymer appears to comprise a more hydrophilic group (e.g. the positive charge in the quaternary ammonium can interact with the negative polarity of oxygen in water) and a more hydrophobic group (the group lacking the quaternary ammonium).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612